Citation Nr: 1608398	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hand and wrist disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1960 to June 1964.  During that time, he served on active duty for training (ACDUTRA) from July 1960 to December 1960, and on active duty from September 1962 to October 1962. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran filed a Notice of Disagreement (NOD) in January 2008.  The RO issued a Statement of the Case (SOC) in July 2009.  In July 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent January 2010 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In February 2014, the Board reopened the new and material evidence claim, and then remanded the service connection issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, the claims file contains two February 1998 letters from the Social Security Administration (SSA) to the Veteran's private physician requesting the Veteran's treatment records as the Veteran had applied for SSA disability benefits.  However, the SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  To date, the AOJ has not made its own attempt to obtain a complete copy of the Veteran's SSA records.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2015). 

Further, the claims file currently contains VA treatment records from the Jackson, Mississippi, VA Medical Center (VAMC) dated up to February 2014.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Finally, the Veteran was afforded a VA examination in April 2014 to address the nature and etiology of his bilateral hand and wrist disability.  The Veteran was diagnosed with bilateral wrist arthralgia, healed knife laceration of the right hand, and nodular thickening of the palm of the left hand compatible with Dupuytren's disease.  Regarding a nexus opinion, the VA examiner was unable to define a nexus between the Veteran's present hand and wrist complaints/findings and any incident or occurrence in the military.  The examiner reasoned that the Veteran's STRs were silent for any hand/wrist condition.  As noted in the October 2007 rating decision there are no additional STRs.  The April 2014 examination reports show that the Veteran "does not recall any specific injury to either the wrists or the hands
while in the military."  It, however, appears from a review of the Veteran's statements of record that it is his contention that the general performance of his service duties caused permanent disability to his wrists and hands.  The Board finds that an addendum opinion is necessary before a decision can be made in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA decision and medical records pertinent to any SSA disability benefits claim filed by the Veteran.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Jackson, Mississippi, VAMC, since February 2014 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, obtain an addendum opinion to the April 2014 VA hand and finger, and wrist examination reports. The examiner should receive a copy of this Remand and review the Veteran's file.  The examiner must state in the examination report that the file has been reviewed.  After a review of the record, the examiner should offer an opinion regarding the following:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's current bilateral hand and wrist disabilities are etiologically related to the Veteran's service?  In so opining, the examiner is asked to do the following:  (1) note that while the April 2014 examination reports show that the Veteran reported that he "does not recall any specific injury to either the wrists or the hands while in the military," it appears from a review of the Veteran's statements of record that it is his contention that the general performance of his service duties caused permanent disability to his wrists and hands; (2) indicate whether any disability of his wrists and hands is consistent with the alleged injury mechanism; and (3) indicate whether it is not possible to provide the requested opinion without resort to speculation, and state why speculation would be required in this case (e.g., the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, there are insufficient facts or data within the claims file, etc).  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




